Merrick, C. J.,
concurring. I think the same notice is required in the ease of the award of amicable compounders as in the case of arbitrators. C. C., 8077. Although the award of the amicable compounders cannot be set aside for the causes for which an award may he annulled, still the rule or motion is important as there may be a good reason why the award of amicable compounders should not be homologated; such as informalities in their proceedings, the want of the oath, or the investigation and decision of matters not submitted to them.
But in the present case the defendant has waived the motion and notice by voluntarily excepting to the award. In my opinion this exception formed an *38issue which ought regularly to have been set down for trial, and judgment thereon rendered.
But the defendant does not complain that his cause was not set down for trial, but, that it was tried when it was not at issue for want of a written, motion to homologate.
I, therefore, think the judgment ought to be affirmed.